Citation Nr: 1745422	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-31 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to service connected peripheral arterial disease.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a left knee disability.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In May 2016, the Board remanded the case to the RO for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on this issue.

In a July 2016 VA opinion, the VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She further opined that it is less likely as not that the left knee disability had its onset during active service and/or is related to and/or increased in severity beyond its natural progression due to his peripheral arterial disease with left foot degenerative joint disease.  As a rationale, the VA examiner explained that the Veteran has a degenerative joint disease or osteoarthritis of left knee, which is most likely due to genetic predisposition and aging.  Furthermore, the VA examiner stated that there is no link between the Veteran's service-connected peripheral arterial disease to his left foot degenerative joint disease with onset of left knee in any medical literature, and that the cause of osteoarthritis in the left knee does not include peripheral arterial disease or left foot degenerative joint disease.

The Board, however, finds that the July 2016 VA opinion is inadequate because it does not provide a sufficient rationale for the basis for its opinion.  Crucially, the July 2016 VA opinion did not account for any lay statements from the Veteran about the onset and symptoms of his left knee disability.  In a June 2015 Board hearing, the Veteran testified that his service-connected left lower extremity disability was productive of significant pain and an associated altered gait.  However, the VA examiner made no specific findings as to whether the Veteran's altered gait and chronic pain associated with his service-connected left lower extremity disability increased the severity of his left knee degenerative joint disease beyond natural progression (aggravated the left knee disability).  

Once VA undertakes the effort to afford a veteran with an examination, VA must ensure that this examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Therefore, a remand is required for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the same VA examiner who provided the May 2015 VA examination and opinion.  If that VA examiner is unavailable, or finds that another examination is necessary, schedule a VA examination with another VA examiner.  In providing this opinion, all necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner should provide the following:  

a.  Whether it is at least as likely as not (i.e. more than 50 percent probability) that any identified left knee disorder had its onset during active service, otherwise originated during active service, and/or is related to and/or increased in severity beyond its natural progression (aggravated) by his service-connected peripheral arterial disease with left foot degenerative joint disease and/or other service-connected disabilities.

b.  In providing this opinion, the VA examiner must making a finding as to whether the Veteran's altered gait and chronic pain associated with his service-connected disability or disabilities increased the severity of his left knee degenerative joint disease beyond its natural progression (aggravated the left knee).

c.  The VA examiner must discuss the Veteran's documented medical history and assertions, including and not limited to, his statements from the May 2015 hearing pertaining to his left knee disability.

d.  The VA examiner must also consider other competent lay statements from the Veteran regarding onset and continuity of symptomatology.

e.  If it is determined that there is another likely etiology for any left knee disability found, that should be stated and a detailed explanation should be clearly set forth.

A detailed explanation is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the VA examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  After ensuring compliance with the above-mentioned actions, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response from the Veteran or his representative.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




